DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 15, 18, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michele Leonforte (3,414,162 – hereinafter Forte) in view of Joseph Elinski (4,732,387 – hereinafter Elinski) and Dwork et al. (US 2012/0103985 – hereinafter Dwork).
Re Claim 1:
Forte discloses a container mechanism comprising: a content storage portion (20), an operating mechanism (44) for controlling passage of content and configured to guide movement of the content comprised in the content storage portion (20) (see Figs. 2 and 4), and a housing (36 in which the operating mechanism (44) for controlling the passage of the content is disposed (see Fig. 2), wherein the operating mechanism (44) for controlling the passage of the content comprises a content passage unit (44, 45, 46, 51, 52) (see Fig. 6) allowing the content to move therethrough and an opening (near 25) through which the content passes, wherein the housing (36), which is releasably coupled to the content storage portion (20) or integrally formed with the content storage portion (20), is provided with a cavity (between 44 and 27) that is open at opposite sides of the cavity (between 44 and 27) (see Fig. 4), wherein the cavity (between 44 and 27) of the housing (36) is divided by a stationary member (33, 35) disposed on an inner surface of the cavity (between 44 and 27), wherein the stationary member (33, 35) integrally formed with the housing (36) or releasably coupled to the housing (36) has the opening (near 25) (see Fig. 4), wherein the content passage unit (44, 45, 46, 51, 52), configured to guide the passage of the content through the opening (near 25), includes an opening member (45), a blocking plate (51, 52) corresponding to the opening member (45), and a moving member (46) rotatably connected to the stationary member (33, 35), and the blocking plate (51, 52)  thereby blocks the opening (near 25) in order to prevent the content from additionally flowing into the opening (near 25) (see Figs. 1-6) (see Figs. 1-11), wherein an inflow guide member (27, 29) is disposed inside the content storage (20) or the housing, the inflow guide member (27, 29) configured to guide the content to move towards the operating mechanism (44) for controlling passage of content, wherein the inflow guide member (27, 29) forms a guide opening (30) that opens toward the operating mechanism (44) for controlling passage of content, and wherein the guide opening (30) and the opening (near 25) are arranged in a line to form a linear passage for the contents towards an outside of the container mechanism (see Fig. 4) when the container mechanism is tilted or directed downward (see Figs. 1-11), and wherein the inflow guide member (27, 29) has an inclined surface (29) to allow the content to be collected in the guide opening (30) and is separated from the blocking plate (51, 52) to prevent interference with rotation of the blocking plate (51, 52) (see Fig. 3) (see Figs. 1-11), but fails to teach wherein, when the container mechanism is titled or directed downward to allow the content to move out the container mechanism, the moving member is configured to be moved by a weight or pression of the content pushing a free end of the opening member in association with operation of the opening member to open the opening to form a passage space for the content, and a side wall of the linear passage being formed by the blocking plate while the blocking plate does not block the opening.

Elinski teaches when a container mechanism is titled or directed downward to allow the content (20) to move out the container mechanism, a moving member (30 by way of 24) is configured to be moved by a weight or pression of the content (20) pushing a free end of an opening member (24) in association with operation of the opening member (24) to open an opening to form a passage space for the content (see Figs. 1-4 and col. 5 lines 5-45).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Forte with that of Elinski to provide an alternative hands free dispensing formation that would allow for reduction of parts and single dispensing of product while assuring proper orientation and contact of product continuously for dispensing purposes.

Dwork teaches a side wall of a linear passage being formed by a blocking plate (10) while the blocking plate (10) does not block an opening (see Fig. 8) (see Figs. 1-63).    Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Forte with that of Elinski and Dwork to provide a design choice for a blocking member so as to allow for continued guided flow or product.

Further Re Claim 3:
Forte discloses wherein the operating mechanism (44) for controlling passage of content prevents a demand amount of the content transferred from the content storage portion (20) to the operating mechanism (44) for controlling passage of content from returning to the content storage portion (20) (see Fig. 2). 


Further Re Claim 14:
Forte discloses wherein the opening member (45) is movably disposed in a direction of content passage so as to allow the content to pass through the opening (near 25) (see Figs. 1-6).

Further Re Claim 15:
Forte discloses wherein the content passage unit (44, 45, 46, 51, 52) comprises a movement securing portion (43) to which the opening member (45) or a moving member (46) connected to the opening member (45) is movably connected (see Figs. 1-6).


Further Re Claim 18:
Forte discloses wherein the opening member (45) is provided singularly or in plural (see Figs. 1-6).

Further Re Claim 49:
Forte discloses wherein the inflow guide member (27, 29) forms  an inclined surface (see Fig. 3) along at least a portion of an edge of the guide opening (30) (see Fig. 3).

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte in view of Elinski and Dwork and further in view of Moulding, Jr. et al. (5,219,093 – hereinafter Moulding).
Re Claim 50:
Forte in view of Elinski and Dwork discloses the device of claim 1, but fails to teach wherein the moving member comprises a first moving member and a second moving member configured to be rotatable in a direction opposite to each other so that the content is movable between the first moving member and the second moving member.

Moulding further in view teaches wherein a moving member comprises a first moving member (38) and a second moving member (40) configured to be rotatable in a direction opposite to each other so that content is movable between the first moving member (38) and the second moving member (40) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Forte in view of Elinski and Dwork with that of Moulding to provide a duplication of parts that would function the same for allowing a product to pass through.  Examiner notes that Elinski teaches rotating a member under weight and providing an additional member as suggested by Moulding would allow for the same dispensing with an alternative design.


Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte in view of Elinski and Dwork and further in view of Earl N. McClure (1,810,491 – hereinafter McClure).
Re Claim 50:
Forte in view of Elinski and Dwork discloses the device of claim 1, but fails to teach wherein the moving member comprises a first moving member and a second moving member configured to be rotatable in a direction opposite to each other so that the content is movable between the first moving member and the second moving member.

McClure further in view teaches wherein a moving member comprises a first moving member (G5) and a second moving member (G6) configured to be rotatable in a direction opposite to each other so that content is movable between the first moving member (G5) and the second moving member (G6) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Forte in view of Elinski and Dwork with that of McClure to provide a duplication of parts that would function the same for allowing a product to pass through.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651